Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A reactor comprising: a coil that has wound portions formed by winding a winding wire; a magnetic core that includes inner core portions arranged inside of the wound portions and outer core portions arranged outside of the wound portions; a sensor configured to measure a physical amount that is related to a combined body of the coil and the magnetic core and that changes in accordance with energization of the coil; and a wiring locking portion configured to lock a wiring of the sensor, wherein the wiring locking portion includes: a first claw member that is provided in a standing manner on a flat surface portion of any member included in the reactor and that is bent at a leading end side thereof; a second claw member that is provided in a standing manner on the flat surface portion and that is bent at a leading end side thereof, in a direction that is opposite to the direction in which the first claw member is bent; and a wiring path that is formed inside the bent portions of the claw members, and in which the wiring is arranged, and when, among directions along the flat surface portion, a direction along the direction in which the first claw member is bent is denoted as an X direction, a direction perpendicular to the X direction is denoted as a Y direction, and a vertical direction with respect to the flat surface portion is denoted as a Z direction, the second claw member is provided at a position spaced apart from the first claw member in the X direction and the Y direction, a separation distance L between the leading end of the first claw member and the leading end of the second claw member in the Y direction is greater than 1 times the diameter of the wiring and less than or equal to 1.5 times the diameter of the wiring, and when the wiring that is locked in the wiring locking portion is viewed in the Z direction, the sum of an overlap length t1 of a portion of the first claw member that overlaps an upper portion of the wiring and an overlap length t2 of a portion of the second claw member that overlaps an upper portion of the wiring is greater than or equal to the diameter of the wiring.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a separation distance L between the leading end of the first claw member and the leading end of the second claw member in the Y direction is greater than 1 times the diameter of the wiring and less than or equal to 1.5 times the diameter of the wiring, and when the wiring that is locked in the wiring locking portion is viewed in the Z direction, the sum of an overlap length t1 of a portion of the first claw member that overlaps an upper portion of the wiring and an overlap length t2 of a portion of the second claw member that overlaps an upper portion of the wiring is greater than or equal to the diameter of the wiring” in combination with the other claim limitations. 

Cited Prior Art
Takase et al (US 2005/0148213) teaches relevant art in Fig. 1A.
Yoshikawa et al (US 2012/0092120) teaches relevant art in Fig. 1-12.
Nomura et al (US 2013/0222100) teaches relevant art in Fig. 1-7.
Yamada et al (US 2014/0085026) teaches relevant art in Fig. 1-9.
Yoshikawa et al (US 8860542) teaches relevant art in Fig. 1-6.
MAENO et al (US 2017/0184457) teaches relevant art in Fig. 1-8.
Hirabayashi et al (US 2018/0261370) teaches relevant art in Fig. 1-12.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848